PER CURIAM.
Affirmed. See § 627.728(5), Fla. Stat. (1996) (“United States postal proof of mailing or certified or registered mailing of notice of cancellation ... of reasons for cancellation ... to the named insured at the address shown in the policy shall be sufficient proof of notice.”); Glenney v. Service Ins. Co., 660 So.2d 1132, 1133 (Fla. 4th DCA 1995) (allowing the carrier to establish compliance by postal proof of mailing, even though the insured claimed nonreceipt of the notice). We also reject appellant Joaquin A. Castellon’s argument that the insurer has to prove that the reason for cancellation, here that the State had suspended the insured’s driving privileges, is true. The carrier need not undertake further investigation, provided that the carrier has a good faith basis to believe that the reason for cancellation is in fact true.